927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Kelvin J. MILES, Petitioner.
No. 90-8055.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.

On Petition for Writ of Mandamus.  (CA-88-1450-S;  CA-90-1881-S)
Kelvin J. Miles, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Kelvin J. Miles brought this mandamus petition seeking an order directing the district court to act on his case.  He amended his petition to include a motion for a "TRO and Preliminary injunction or Writ of Habeas Corpus."    He also raised in his mandamus petition the substantive claim that he was denied access to a law library, a paralegal, and a photocopier.  Miles's claim of denied access may be brought in the district court so mandamus relief in this regard is not warranted.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus petitions are extraordinary writs and issue only in the absence of other means of relief).  Miles's claim of delay is moot--the court denied Miles's motion for reconsideration on November 26, 1990, and Miles's appeal is currently pending in this Court.  Accordingly, although we grant permission to proceed in forma pauperis, we deny petitioner's request for appointment of counsel, deny his motion for a TRO, a preliminary injunction and/or a writ of habeas corpus, and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.